Name: Commission Implementing Decision (EU) 2019/15 of 14 December 2018 adopting the third update of the list of sites of Community importance for the Steppic biogeographical region (notified under document C(2018) 8522)
 Type: Decision_IMPL
 Subject Matter: natural environment;  environmental policy;  Europe
 Date Published: 2019-01-09

 9.1.2019 EN Official Journal of the European Union L 7/1 COMMISSION IMPLEMENTING DECISION (EU) 2019/15 of 14 December 2018 adopting the third update of the list of sites of Community importance for the Steppic biogeographical region (notified under document C(2018) 8522) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Steppic biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises parts of the Union territory of Romania, as specified in the biogeographical map approved on 20 April 2005 by the committee set up by Article 20 of that Directive (the Habitats Committee). (2) The initial list of sites of Community importance for the Steppic biogeographical region, within the meaning of Directive 92/43/EEC, was adopted by Commission Decision 2008/966/EC (2). That list was last updated by Commission Implementing Decision 2013/736/EU (3). (3) The sites included in the list of sites of Community importance for the Steppic biogeographical region form part of the Natura 2000 network which is an essential element of the protection of biodiversity in the Union. In order to make further progress in the actual establishment of the Natura 2000 network and in the context of a dynamic adaptation of that network, the lists of sites of Community importance are reviewed regularly. (4) Between 19 June 2017 and 2 March 2018 Romania has proposed additional sites of Community importance for the Steppic biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. Romania also submitted changes in the site-related information contained in the list of sites of Community importance for the Steppic biogeographical region. (5) On the basis of the draft list drawn up by the Commission in agreement with the Member State concerned, which also identifies sites hosting priority natural habitat types or priority species, an updated list of sites selected as sites of Community importance for the Steppic biogeograpical region should be adopted. Articles 4(4) and 6 of Directive 92/43/EEC apply to the newly included sites. (6) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving as a result of the surveillance undertaken in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Union level was carried out using the best available information at the time. (7) With regard to the Steppic biogeographical region, Romania has not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. Furthermore, knowledge of the existence and distribution of some of the natural habitat types listed in Annex I and some of the species listed in Annex II to Directive 92/43/EEC remains incomplete. For those habitat types and species, it can therefore not be concluded that the Natura 2000 network is complete. (8) In the interests of clarity and transparency, Implementing Decision 2013/736/EU should be repealed. (9) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The third update of the list of sites of Community importance for the Steppic biogeographical region as set out in the Annex is adopted. Article 2 Implementing Decision 2013/736/EU is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 December 2018. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) Commission Decision 2008/966/EC of 12 December 2008 adopting, pursuant to Council Directive 92/43/EEC, an initial list of sites of Community importance for the Steppic biogeographical region (OJ L 344, 20.12.2008, p. 117). (3) Commission Implementing Decision 2013/736/EU of 7 November 2013 adopting a second updated list of sites of Community importance for the Steppic biogeographical region (OJ L 350, 21.12.2013, p. 36). ANNEX Third update of the list of sites of Community importance for the Steppic biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : * = presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : area of SCI in hectares or length of SCI in km; E : geographical coordinates of SCI (latitude and longitude) in decimal degrees. All the information given in the Union list below is based on the data proposed, transmitted and validated by Romania. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude ROSCI0005 Balta AlbÃ   Amara  JirlÃ u  Lacul SÃ rat CÃ ¢ineni * 6 397,6 27,316536 45,289225 ROSCI0006 Balta MicÃ  a BrÃ ilei 20 665,5 27,906128 44,943669 ROSCI0012 BraÃ ul MÃ cin * 10 433,2 28,118842 44,867642 ROSCI0022 Canaralele DunÃ rii * 26 109,9 27,899211 44,246708 ROSCI0053 Dealul Alah Bair * 193,5 28,218786 44,501053 ROSCI0060 Dealurile Agighiolului * 1 514,1 28,83043 45,041464 ROSCI0065 Delta DunÃ rii * 453 645,5 29,198361 45,052417 ROSCI0067 Deniz Tepe * 414,4 28,688092 45,003028 ROSCI0071 DumbrÃ veni  Valea Urluia  Lacul Vederoasa * 18 024,4 27,879294 44,147972 ROSCI0072 Dunele de nisip de la Hanul Conachi * 249,2 27,578975 45,571839 ROSCI0083 FÃ ¢ntÃ ¢niÃ a Murfatlar * 577,5 28,386333 44,154403 ROSCI0103 Lunca BuzÃ ului * 9 575,4 27,001089 45,075905 ROSCI0105 Lunca JoasÃ  a Prutului * 5 753,4 28,179103 45,418505 ROSCI0114 MlaÃtina Hergheliei  Obanul Mare Ãi PeÃtera Movilei * 231,7 28,583339 43,83785 ROSCI0123 MunÃ ii MÃ cinului * 16 926,6 28,303483 45,155361 ROSCI0131 OlteniÃ a  MostiÃtea  Chiciu 11 521,2 26,813089 44,101503 ROSCI0133 PÃ durea BÃ deana * 62,3 27,571833 46,156728 ROSCI0134 PÃ durea Balta  Munteni 85,8 27,464731 45,948678 ROSCI0139 PÃ durea Breana  RoÃcani * 155 27,994822 45,926528 ROSCI0149 PÃ durea Eseschioi  Lacul Bugeac * 2 942,8 27,437842 44,081742 ROSCI0151 PÃ durea GÃ ¢rboavele * 219,8 27,997914 45,576669 ROSCI0157 PÃ durea Hagieni  Cotul VÃ ii * 3 680,1 28,427772 43,742622 ROSCI0162 Lunca Siretului Inferior * 24 980,6 27,270253 45,878 ROSCI0163 PÃ durea MogoÃ  MÃ ¢Ã ele * 65,5 27,948678 45,721917 ROSCI0165 PÃ durea PogÃ neÃti * 173,5 28,0255 45,976192 ROSCI0169 PÃ durea Seaca  Movileni * 50,7 27,533314 46,288261 ROSCI0172 PÃ durea Ãi Valea Canaraua Fetii  Iortmac * 13 636,7 27,611631 44,027705 ROSCI0175 PÃ durea TÃ lÃ Ãmani 54,3 27,840661 46,122075 ROSCI0178 PÃ durea TorceÃti 132,1 27,490425 45,680747 ROSCI0191 PeÃtera Limanu 21,4 28,522075 43,807069 ROSCI0201 PodiÃul Nord Dobrogean * 84875 28,48925 44,766353 ROSCI0213 RÃ ¢ul Prut 10 583,4 28,127055 46,129622 ROSCI0215 Recifii Jurasici Cheia * 5 654,5 28,453094 44,483892 ROSCI0259 Valea CÃ lmÃ Ã uiului * 18 125,7 27,416908 44,953353 ROSCI0278 BorduÃani  Borcea * 5 847,5 27,913892 44,520333 ROSCI0286 Colinele Elanului * 741,4 28,12623 46,400597 ROSCI0290 Coridorul IalomiÃ ei * 27 109,2 26,883194 44,602303 ROSCI0305 Ianca  Plopu  SÃ rat  ComÃ neasca * 3 234,5 27,717489 45,227367 ROSCI0307 Lacul SÃ rat  BrÃ ila * 329,4 27,895547 45,207547 ROSCI0309 Lacurile din jurul MÃ scurei 1139 27,539814 46,388753 ROSCI0315 Lunca Chineja 923,9 28,037417 45,761705 ROSCI0319 MlaÃtina de la FeteÃti 2 110,9 27,802817 44,340708 ROSCI0340 Cuiugiuc * 139 27,51245 44,034981 ROSCI0343 PÃ durile din Silvostepa MostiÃtei * 2 115,3 26,725792 44,242261 ROSCI0353 PeÃtera  Deleni 2 549,3 28,083069 44,115219 ROSCI0360 RÃ ¢ul BÃ ¢rlad Ã ®ntre Zorleni Ãi Gura GÃ ¢rbÃ voÃ ului 2 478,8 27,66963 46,20675 ROSCI0389 SÃ rÃ turile de la Gura IalomiÃ ei  Mihai Bravu * 3 488,6 27,75385 44,755803 ROSCI0398 Straja  CumpÃ na 1 099,8 28,504836 44,091892 ROSCI0412 Ivrinezu 411,1 28,003356 44,249917